Title: To Thomas Jefferson from Albert Gallatin, 5 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department 5th Octer. 1802
          
          I have the honor to enclose a letter from the collector of Boston, in which he recommends the appointment of an additional mate for the revenue cutter. The present establishment is a master & a mate. From Mr Lincoln recommending the measure, I have no doubt of its propriety and beg leave to submit the same to your consideration.
          I have the honor to be very respectfully Sir Your obedt. Servt.
          
            Albert Gallatin
          
         